Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicant argues regarding the specification:
“The Office Action objects to the TITLE of the invention due to perceived informalities, stating that "[t]he title of the invention is not descriptive," (Office Action, page 3). In response, and without concession, Applicant has amended the TITLE herein in satisfaction of the requirements set forth in 37 CFR § 1.72 and MPEP § 606.”

This argument is found to be persuasive for the following reason. The examiner agrees that the amended title is more descriptive. Thus, the specification objections have been withdrawn.
The applicant argues regarding claims 1, 8, and 15:
“Notwithstanding the foregoing, in the interest of furthering prosecution, Applicant has amended independent claims 1, 8, and 15 to recite, inter alia, "sending... a second request in parallel to respective unresponsive available target microservices of the available target microservices, wherein the second request requests the unresponsive available target microservices to cancel the first request." This amended claim language, which was derived from original claims 5, 6, 12, 13, 19, and 20 - claims which were, notably, not rejected under 35 U.S.C. § 102 or 103 - is not disclosed, taught, or suggested by the cited references, whether considered alone or in any combination. 
Therefore, for at least this reason, amended independent claims 1, 8, and 15 are allowable. Dependent claims 2-4 and 7 ultimately depend from independent claim 1, dependent claims 9-11 and 14 ultimately depend from independent claim 8, and dependent claims 16-18 ultimately depend from independent claim 15; therefore, dependent claims 2-4, 7, 9-11, 14, and 16-18 are also allowable, at least by virtue of their dependence on allowable independent claims, and for the additional features they recite. Applicant therefore requests that the rejections of the claims be reconsidered and withdrawn.”

This argument is found to be persuasive for the following reason. The examiner agrees that independent claims 1, 8, and 15 have correctly incorporated dependent allowable subject matter from dependent claims 6, 13, and 20. Thus, the rejections based on Xu have been withdrawn.
An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the independent claims. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A PETRANEK whose telephone number is (571)272-5988. The examiner can normally be reached M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183